

116 HR 5606 IH: Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5606IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Horsford (for himself, Ms. Titus, Mr. Amodei, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the withdrawal and reservation of certain public land in the State of Nevada for the
			 continued use of the Nevada test and training range, to designate certain
			 land in the Desert National Wildlife Refuge as wilderness, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act. 2.Extension of withdrawal and reservation of certain public land in Nevada for the continued use of the Nevada test and training range (a)In generalSection 3015(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 892) is amended—
 (1)by striking The withdrawal and inserting the following:  (1)In generalThe withdrawal; and
 (2)in paragraph (1) (as so designated), by striking 20 years after November 6, 2001 and inserting the following: “in accordance with paragraphs (2) and (3), as applicable.  (2)Naval Air Station Fallon Ranges, NevadaThe withdrawal and reservation of lands for the Naval Air Station Fallon Ranges, Nevada, under section 3011(a) shall terminate on November 6, 2021.
 (3)Nevada test and training rangeThe withdrawal and reservation of lands for the Nevada Test and Training Range under section 3011(b) shall terminate on November 6, 2041..
				(b)Lands withdrawn and reserved
 (1)In generalSection 3011(b)(4) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) is amended—
 (A)by striking 2,919,890 acres and inserting 3,006,386 acres; and (B)by striking map entitled Nevada Test and Training Range, Proposed Withdrawal Extension, dated April 22, 1999 and inserting map entitled Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act, dated December 18, 2019.
 (2)Cultural resource investigationThe Secretary of the Air Force and the Secretary of the Interior shall not implement the withdrawal of the public lands withdrawn as a result of the amendments made by paragraph (1) until—
 (A)the Tribal Resource Officer established under subparagraph (K)(i) of section 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887), in consultation with the Indian Tribes located in the vicinity of those public lands—
 (i)completes a cultural resources investigation and inventory; and (ii)develops a cultural resources plan to protect, and facilitate Tribal access to, cultural resources identified by the investigation and inventory under clause (i); and
 (B)the Secretary of the Air Force and the Secretary of the Interior implement the cultural resources plan developed under subparagraph (A)(ii).
 (3)Maps and legal descriptionsIn implementing the amendments made by paragraph (1), the reference in section 3012(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 890) to the date of enactment of that Act shall be considered to be a reference to the date of enactment of this Act.
 (c)Military infrastructure deploymentSection 3011(b)(5)(C) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) is amended—
 (1)by striking If the and inserting the following:  (i)In generalIf the; and
 (2)by adding at the end the following:  (ii)Military infrastructure deployment (I)In GeneralThe Secretary of the Air Force, in consultation with the Secretary of the Interior, may deploy not more than 15 threat emitters as close as possible to existing roads within the portions of the Desert National Wildlife Refuge that are closed to the public for military operations, public safety, or national security purposes pursuant to clause (i).
 (II)PlacementThreat emitters deployed under subclause (I) shall be placed in such locations as would, as determined by the Secretary of the Air Force, in consultation with the Secretary of the Interior, to the maximum extent practicable, avoid—
 (aa)impacts to wilderness areas designated by section 3(b)(1) of the Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act; (bb)wildlife guzzler installations;
 (cc)riparian areas; and (dd)Tribal cultural, historic, and religious sites..
 (d)United States Fish and Wildlife Service accessSection 3011(b)(5)(D) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 888) is amended—
 (1)in the matter preceding clause (i), by striking effect and inserting affect any of; and (2)by adding at the end the following:
					
 (iv)The ability of the Secretary of the Interior to regularly access (not less frequently than monthly) the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction to carry out the management responsibilities of the Secretary of the Interior for the Desert National Wildlife Refuge, including the installation or maintenance of wildlife water development projects, subject to such terms and conditions as to which the Secretary of the Interior and the Secretary of the Air Force may mutually agree..
 (e)Memorandum of understandingSection 3011(b)(5)(E) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 888) is amended by adding at the end the following:
				
					(v)Updates
 (I)In generalNot later than 90 days after the date of enactment of this paragraph, the Secretary of the Interior and the Secretary of the Air Force shall enter into a memorandum of understanding (or revise any memorandum of understanding in effect as of the date of enactment of this paragraph) with respect to the management of withdrawn and reserved lands within the Desert National Wildlife Refuge to ensure that the memorandum of understanding incorporates the amendments made by section 2 of the Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act.
 (II)Additional terms and conditionsThe memorandum of understanding described in subclause (I) may be revised to include such other terms and conditions as to which the Secretary of the Interior and the Secretary of the Air Force may mutually agree..
 (f)Fish and wildlife habitat supportSection 3011(b)(5)(F) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 889) is amended—
 (1)in clause (i), by striking for the and inserting for fish and wildlife habitat support or for the; and (2)in clause (ii)—
 (A)in the matter preceding subclause (I), by striking clause (i) to— and inserting clause (i)—; (B)in subclause (I), by striking (I) acquire and inserting (I)(aa) acquire;
 (C)by redesignating subclause (II) as item (bb); (D)in subclause (I)(bb) (as so redesignated), by striking such lands. and inserting the lands described in item (aa); and; and
 (E)by adding at the end the following:  (II)provide mitigation payments to the Secretary of the Interior for fish and wildlife habitat support on lands withdrawn and reserved for use by the Air Force within the Desert National Wildlife Refuge..
 (g)Wildlife water development projectsSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) is amended by adding at the end the following:
				
					(G)Wildlife water development projects
 (i)In generalThe Secretary of the Interior may authorize structures and facilities for wildlife water development projects (including guzzlers) in the Desert National Wildlife Refuge if the structures and facilities—
 (I)will enhance the purposes of the Desert National Wildlife Refuge by promoting healthy, viable, and more naturally distributed wildlife populations; and
 (II)are consistent with the laws (including regulations) generally applicable to the management of the Desert National Wildlife Refuge and the National Wildlife Refuge System.
 (ii)AccessThe Secretary of the Interior, in consultation with the Secretary of the Air Force and the State of Nevada, shall provide for access to allow for necessary maintenance and monitoring of the structures and facilities authorized under clause (i)..
 (h)United States Fish and Wildlife Service and Department of the Air Force coordinationSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) (as amended by subsection (g)) is amended by adding at the end the following:
				
 (H)Interagency committeeThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish an interagency committee to facilitate coordination and minimize potential conflict between the Department of the Interior and the Department of the Air Force with respect to joint operating areas within the Desert National Wildlife Refuge..
 (i)Intergovernmental executive committeeSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) (as amended by subsection (h)) is amended by adding at the end the following:
				
					(I)Intergovernmental executive committee
 (i)EstablishmentThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish, by memorandum of understanding, an intergovernmental executive committee (referred to in this subparagraph as the executive committee) in accordance with this subparagraph.
 (ii)PurposeThe executive committee shall be established for the purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this section.
 (iii)MembershipThe executive committee shall comprise— (I)not more than 3 representatives of State or Federal offices or agencies, or private groups or individuals, if the Secretary of the Air Force and the Secretary of the Interior jointly determine that the representatives would further the goals and objectives of the executive committee;
 (II)1 representative of the Nevada Department of Wildlife; (III)not more than 1 county commissioner of each of Clark, Nye, and Lincoln Counties, Nevada;
 (IV)not more than 1 representative of each Indian tribe in the vicinity of the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction; and
 (V)such additional members as may be designated at the discretion of the Secretary of the Interior and the Secretary of the Air Force.
 (iv)OperationThe executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under clause (i), which shall specify the officials or other individuals to be invited to participate in the executive committee.
 (v)ProceduresSubject to clauses (vi) and (vii), the memorandum of understanding under clause (i) shall establish procedures for—
 (I)creating a forum for carrying out the purpose described in clause (ii); (II)rotating the Chairperson of the executive committee; and
 (III)scheduling regular meetings. (vi)Chairperson and Vice Chairperson (I)In generalThe members of the executive committee shall elect from among the members—
 (aa)1 member to serve as the Chairperson of the executive committee; and (bb)1 member to serve as the Vice Chairperson of the executive committee.
 (II)DutiesThe duties of each of the Chairperson and the Vice Chairperson shall be included in the memorandum of understanding under clause (i).
							(vii)Meetings
 (I)FrequencyThe executive committee shall meet not less frequently than 3 times every calendar year. (II)Meeting locationsLocations of meetings of the executive committee shall rotate to facilitate ease of access for all executive committee members.
 (III)Public accessibilityMeetings of the executive committee shall— (aa)be open to the public; and
 (bb)provide a forum for the public to provide comment regarding management of the Nevada Test and Training Range and the Desert National Wildlife Refuge.
								(viii)Conditions and terms of appointment
 (I)In generalEach member of the executive committee shall serve voluntarily and without compensation. (II)Term of appointment (aa)In generalEach member of the executive committee shall be appointed for a term of 4 years.
 (bb)Original membersNotwithstanding item (aa), the Secretary of the Interior and the Secretary of the Air Force shall select—
 (AA)½ of the original members of the executive committee to serve for a term of 4 years; and (BB)½ of the original members of the executive committee to serve for a term of 2 years.
 (III)Reappointment and replacementThe Secretary of the Interior and the Secretary of the Air Force may reappoint or replace a member of the executive committee if—
 (aa)the term of the member has expired; (bb)the member has resigned; or
 (cc)the position held by the member has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.
 (ix)LiaisonsThe Secretary of the Air Force and the Secretary of the Interior shall each appoint appropriate operational and land management personnel of the Department of the Air Force and the Department of the Interior, respectively, to serve as liaisons to the executive committee..
 (j)Access to the RefugeSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) (as amended by subsection (i)) is amended by adding at the end the following:
				
					(J)Access to the Refuge
 (i)Public accessThe Secretary of the Interior shall facilitate timely public access in portions of the joint use area of the Desert National Wildlife Refuge that are not closed in accordance with subparagraph (C)(i) for military purposes for Tribal, recreational (including hunting), educational, and research purposes, in accordance with the laws (including regulations) generally applicable to the Desert National Wildlife Refuge and the National Wildlife Refuge System.
 (ii)Access for State of Nevada and Indian tribesThe Secretary of the Interior shall facilitate timely access, as determined by the Secretary of the Interior, to the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction, subject to such terms and conditions as to which the Secretary of the Interior and Secretary of the Air Force may mutually agree, to—
 (I)representatives from the Nevada Department of Wildlife to carry out related management responsibilities to care for wildlife and wildlife habitat; and
 (II)Indian tribes in the vicinity of those portions of the joint use area to carry out cultural and religious activities..
 (k)Tribal resource supportSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) (as amended by subsection (j)) is amended by adding at the end the following:
				
					(K)Tribal resource support
 (i)In generalThe Secretary of the Air Force and the Secretary of the Interior shall jointly establish the position of Tribal Resource Officer to provide consultative services and recommendations to mitigate impacts to historic and culturally significant land to local Indian tribes in carrying out applicable activities under this paragraph.
 (ii)AppointmentThe Secretary of the Air Force and the Secretary of the Interior shall appoint an individual to the position established under clause (i) on the recommendation of Indian tribes in the vicinity of the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction..
 (l)Buffer zoneSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) (as amended by subsection (k)) is amended by adding at the end the following:
				
 (L)Buffer zoneThe western boundary of the Desert National Wildlife Refuge shall be 2,000 feet west of the road depicted on the map referred to in paragraph (4) as the boundary between the Desert National Wildlife Refuge and the land jointly managed by the Secretary of the Air Force and the Secretary of the Interior..
			(m)Indian Tribes
 (1)In generalNothing in this Act or an amendment made by this Act alters any rights reserved by treaty or Federal law for an Indian Tribe for Tribal use of the public lands withdrawn by paragraphs (1) and (2) of section 3011(b) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 886).
 (2)Consultation requiredNot later than 90 days after the date of enactment of this Act, the Secretary of the Air Force and the Secretary of the Interior shall consult with any Indian Tribes in the vicinity of the public lands withdrawn by paragraphs (1) and (2) of section 3011(b) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 886) before taking any action within the public lands affecting Tribal rights or cultural resources protected by treaty or Federal law.
 (n)Conforming amendmentsSection 3011(b) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 886) is amended—
 (1)by striking the subsection designation and heading and inserting the following:  (b)Nevada test and training range; and (2)in paragraph (3), by striking the paragraph designation and heading and inserting the following:
					
						(3)Department of the Interior.
				3.Additions to National Wilderness Preservation System
 (a)DefinitionsIn this section: (1)MapThe term map means the map entitled Desert National Wildlife Refuge and Nevada Test and Training Range Withdrawal and Management Act and dated December 9, 2019.
 (2)RefugeThe term Refuge means the Desert National Wildlife Refuge. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)Wilderness areaThe term wilderness area means a wilderness area designated by subsection (b)(1). (b)Designation of wilderness areas (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following land within the Refuge is designated as wilderness and as components of the National Wilderness Preservation System:
 (A)Sheep range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 433,785 acres, generally depicted on the map as Sheep Range Wilderness, which shall be known as the Sheep Range Wilderness.
 (B)Las Vegas range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 146,826 acres, generally depicted on the map as Las Vegas Range Wilderness, which shall be known as the Las Vegas Range Wilderness.
 (C)Gass peak wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 32,954 acres, generally depicted on the map as Gass Peak Wilderness, which shall be known as the Gass Peak Wilderness.
 (D)Papoose range wildernessCertain Federal land managed by the Secretary of the Air Force and the Director of the United States Fish and Wildlife Service, comprising approximately 43,573 acres, generally depicted on the map as Papoose Range Wilderness, which shall be known as the Papoose Range Wilderness.
 (E)South spotted range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service and the Director of the Bureau of Land Management, comprising approximately 51,243 acres, generally depicted on the map as South Spotted Range Wilderness, which shall be known as the South Spotted Range Wilderness.
 (F)Pintwater/east desert/spotted range wildernessCertain Federal land managed by the Secretary of the Air Force and the Director of the United States Fish and Wildlife Service, comprising approximately 463,585 acres, generally depicted on the map as Pintwater/East Desert/Spotted Range Wilderness, which shall be known as the Pintwater/East Desert/Spotted Range Wilderness.
 (G)Desert range wildernessCertain Federal land managed by the Secretary of the Air Force and the Director of the United States Fish and Wildlife Service, comprising approximately 53,986 acres, generally depicted on the map as Desert Range Wilderness, which shall be known as the Desert Range Wilderness.
 (H)Hole-in-the-rock wildernessCertain Federal land managed by the Secretary of the Air Force and the Director of the United States Fish and Wildlife Service, comprising approximately 84,854 acres, generally depicted on the map as Hole-in-the-Rock Wilderness, which shall be known as the Hole-in-the-Rock Wilderness.
					(2)Maps and legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area with—
 (i)the Committee on Energy and Natural Resources of the Senate; (ii)the Committee on Environment and Public Works of the Senate; and
 (iii)the Committee on Natural Resources of the House of Representatives. (B)EffectEach map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the maps and legal descriptions.
 (C)AvailabilityEach map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate office of the United States Fish and Wildlife Service.
 (c)AdministrationSubject to valid existing rights, the Secretary shall administer the wilderness areas in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
				(d)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Non-wilderness activitiesThe fact that non-wilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (e)Military overflightsNothing in this Act restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (f)Wildlife water development projectsThe Secretary may authorize structures and facilities, including existing structures and facilities, for wildlife water development projects (including guzzlers) in the wilderness areas if—
 (1)the structures and facilities will enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations;
 (2)the structures and facilities are consistent with the laws (including regulations) applicable to the management of the Refuge; and
 (3)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.
				